Citation Nr: 1202968	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

In September 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Evidence has been associated with the Veteran's claims folder since the most recent supplemental statement of the case was issued.  This evidence was accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The issues of entitlement to service connection for a right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral knee disabilities. 

2.  The evidence received since the September 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the September 2003 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a bilateral knee disabilities; therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral knee disabilities.  Implicit in her claims are the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service connection for bilateral knee disabilities, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue on appeal; the standard of review and duty to assist do not apply to the claim unless it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].




Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with VCAA notice by a letter mailed in August 2005, prior to the initial adjudication of her claims.  The Board observes that notice with respect to the effective-date element of the claim was not provided.  However, as will be discussed below, the Board is reopening and remanding the Veteran's claims.  As such, on Remand, notice with respect to the effective-date element of the claim will be provided to the Veteran.  

The Board recognizes that although the Veteran received adequate notice of the requirements of 38 C.F.R. § 3.156(a), she was not clearly advised of why her service connection claims were previously denied, pursuant to Kent v. Nicholson, 20 Vet,. App. 1 (2006).  However, as the Veteran's claims are being reopened herein, there is no prejudicial error.  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA have been complied with to the extent required under the circumstances presented in this case.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative.  She was afforded a personal hearing in September 2011.
  
Accordingly, the Board will proceed to a decision as to the issues on appeal.




Service connection for Bilateral Knee Disabilities 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The RO denied service connection for bilateral knee disabilities in the September 2003 rating decision based on a finding that the Veteran's service treatment records failed to show any evidence of treatment for the claimed conditions.  Although the Veteran filed a timely notice of disagreement in September 2003, she did not complete her appeal with the filing of a timely substantive appeal [VA Form 9 or similar] following the issuance of a statement of the case (SOC) in March 2004.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  The Board notes the Veteran's contention in her November 2004 statement that she did not receive the March 2004 SOC.  However, a review of the record shows that the address to which the SOC was mailed was the most recent address provided by the Veteran at that time.  It is well established that it is the Veteran's responsibility to keep VA advised of her whereabouts.  "There is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the September 2003 rating decision is final.

At the time of the prior final rating decision in September 2003, the record included the service treatment records, post-service records, and the Veteran's statements.  

The Veteran's service treatment records were absent any complaint of or treatment for either a right or left knee disability.  Following discharge from service in May 2001, she was provided a VA examination for her bilateral knee disabilities in June 2003.  She complained of bilateral knee pain which had persisted since 1998 and was aggravated by exercise.  A physical examination of the Veteran's knees revealed no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability, weakness, or ankylosis.  Drawer sign and McMurray test was negative.  Range of motion testing revealed forward flexion up to 140 degrees and extension of zero degrees with consideration of pain.  An X-ray report of the Veteran's knees showed a normal impression.  The examiner diagnosed the Veteran with an intermittent bilateral knee strain.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran sustained a right and/or left knee disease or injury during service.

Since the September 2003 rating decision, in November 2004, the Veteran applied to reopen her claims of entitlement to service connection for bilateral knee disabilities.  In the January 2006 rating decision, the agency of original jurisdiction (AOJ) declined to reopen the claims, noting that new and material evidence had not been associated with the claims file.  In any event, it is incumbent on the Board to adjudicate the new and material issue before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

The Veteran testified at the September 2011 Board hearing that her knees began to ache and bother her a year and a half before she was discharged from service.  She also stated that she took pain medication for treatment.  See the September 2011 Board hearing transcript, page 3.  Moreover, the Veteran's mother and sister submitted statements dated in September 2011 documenting the Veteran's complaints of knee pain during her period of military service.  The Veteran's report of the inservice bilateral knee injury and statements from her mother and sister had not been submitted before.  Thus, they are new.

The Veteran's report of the injury to her knees at the September 2011 Board hearing and statements from her mother and sister indicate evidence of inservice bilateral knee injuries.  The Veteran's previous claims were denied because there was no evidence of inservice knee injury.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for bilateral knee disabilities are reopened.  

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of her claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, this case must be remanded for further development.

VCAA notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As noted above, a review of the record indicates that the Veteran has not received notice as to the disability rating and effective date elements of her claims.  If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, on remand, she should be provided with notice of such.

VA examination

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim."  38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claims of entitlement to service connection for bilateral knee disabilities prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  

In particular, the Veteran testified at the September 2011 Board hearing that her knees began to ache and bother her a year and a half before she was discharged from service.  She also stated that she took pain medication for treatment.  See the September 2011 Board hearing transcript, page 3.  Moreover, the Veteran's mother and sister submitted statements dated in September 2011 documenting the Veteran's complaints of knee pain during her period of military service.  

The Board notes that the Veteran's service treatment records do not document any occurrence of or treatment for injuries to her knees.  However, the Veteran is competent to attest to experiencing injuries to her knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, she is competent to report the circumstances of in-service knee injuries.  There is nothing in the claims folder to suggest that the Veteran did not sustain the injuries as described during her Board hearing and by her mother and sister in the statements of record.  Accordingly, evidence of an in-service injury is arguably met with respect to both claims.

The Board observes that J.C., M.D., reported in a statement submitted by the Veteran in September 2011 that she has treated the Veteran for the bilateral knee disabilities at the VA outpatient clinic in Atlanta, Georgia.  Dr. J.C. noted that the Veteran's "knee pain is as likely as not to be related to her active duty service and continues to impact her health now requiring pain medication, subspecialty care, and physical therapy and knee injections."  Crucially, however, Dr. J.C. did not render a rationale as to why the Veteran's current bilateral knee disabilities are related to her military service.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Accordingly, the Board finds that the opinion rendered by Dr. J.C. is of minimal probative value in evaluating the Veteran's service connection claims.  

There is no other opinion of record as to whether the Veteran's current bilateral knee disabilities are related to her military service.  In light of the foregoing, examination and medical nexus opinions must be obtained which address the nature of the Veteran's bilateral knee disabilities and whether such are related to her military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish a corrective VCAA notice to the Veteran which conforms to the Court's holding in Dingess.  A copy of the letter should be forwarded to the Veteran's representative.  

2. The RO must also contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her bilateral knee disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examinations.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current right and/or left knee disability;

b. For each knee disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service injury.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


